                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                            * * * * * * * * * * * * * * * * * *

Halid J.,

                        Petitioner,

        vs.                                                     ORDER ADOPTING
                                                         REPORT AND RECOMMENDATION
Kristjen Nielsen, et al.,

                        Respondents.                            Civil No. 19-299 (PJS/LIB)

                            * * * * * * * * * * * * * * * * * *

        Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois dated June 17, 2019. No objections have been filed to that Report and Recommendation

in the time period permitted. After an independent review of the files, records and proceedings in

the above-entitled matter, IT IS ORDERED:



     1. Halid J.’s Petition for a Writ of Habeas Corpus, [Docket No. 1], is DENIED as moot.

     2. That this matter is DISMISSED without prejudice.

     3. Let Judgment be entered accordingly.



DATED: 7/9/19                                       _s/Patrick J. Schiltz________________
At Minneapolis, Minnesota                           Patrick J. Schiltz, Judge
                                                    United States District Court
